--------------------------------------------------------------------------------

Exhibit 10.3
EXECUTION COPY

RIGHT OF FIRST REFUSAL AGREEMENT




This Right of First Refusal Agreement (this “Agreement”) is made and entered
into as of April 7, 2010 (the “Effective Date”), by and among PACIFIC ASIA
PETROLEUM, INC., a Delaware corporation (“PAPI”), CAMAC ENERGY HOLDINGS LIMITED,
a Cayman Islands company (“CEHL”), CAMAC INTERNATIONAL (NIGERIA) LIMITED, a
company incorporated in the Federal Republic of Nigeria (“CINL”) and a
wholly-owned subsidiary of CEHL, ALLIED ENERGY PLC (formerly, Allied Energy
Resources Nigeria Limited), a company incorporated in the Federal Republic of
Nigeria and a wholly-owned subsidiary of CEHL (“Allied,” and together with CEHL
and CINL, the “CAMAC Parties”).  PAPI and the CAMAC Parties may be referred to
herein individually as a “Party” or collectively as the “Parties”.
 
WITNESSETH:
 
WHEREAS, pursuant to Section 8.6 of the Purchase and Sale Agreement entered into
by and among the Parties on November 18, 2009, as amended (the “PSA”), each of
the CAMAC Parties have agreed to enter into an agreement regarding the grant to
PAPI by the CAMAC Parties of a right of first refusal with respect to any and
all licenses, leases and other contract rights for the exploration and/or
production of oil and/or natural gas, currently held or hereafter acquired by or
arising and inuring to any of the CAMAC Parties that any of the CAMAC Parties
offers for sale, transfer, license or other disposition, other than such sales
that occur in the ordinary course of business;
 
WHEREAS, this Agreement contains the terms, conditions, rights and obligations
of the Parties with respect to the right of first refusal granted to PAPI;
 
NOW, THEREFORE, in consideration of the mutual covenants hereinafter set forth,
the Parties agree as follows:
 
ARTICLE I.
 
DEFINITIONS
1.1 The following capitalized terms shall have the following meanings when used
herein:
 
“Affiliate” shall mean any Person that, directly or indirectly, through one or
more intermediaries, controls or is controlled by or is under common control
with another Person.  The terms “controls” and “controlled” shall mean the
possession, directly or indirectly, of the power to direct or cause the
direction of the management policies of a Person, whether through ownership of
stock, as a general partner or trustee, by contract, credit arrangement or
otherwise.
 
“Agreement” has the meaning set forth in the introductory paragraph hereof and
includes any supplements, amendments and resolutions.
 
 
 
- 1 -

--------------------------------------------------------------------------------

EXECUTION COPY
 
“CAMAC Parties” has the meaning set forth in the introductory paragraph of this
Agreement.
 
“Effective Date” has the meaning set forth in the introductory paragraph of this
Agreement.
 
“Final PSA” has the meaning set forth in Section 2.2.
 
“PAPI” has the meaning set forth in the introductory paragraph of this
Agreement.
 
“PSA” has the meaning set forth in the Recitals to this Agreement.
 
“Party” has the meaning set forth in the introductory paragraph of this
Agreement.
 
“Parties” has the meaning set forth in the introductory paragraph of this
Agreement.
 
“Person” shall mean any individual, corporation, partnership, joint venture,
association, limited liability company, joint stock company, trust,
unincorporated organization or government (or agency or political subdivision
thereof).
 
“Prospective Buyer” has the meaning set forth in Section 2.2.
 
“Purchase Notice” has the meaning set forth in Section 2.2.
 
 “Restricted Sale” has the meaning set forth in Section 2.1.
 
“Right of First Refusal” has the meaning set forth in Section 2.1.
 
“Subject Asset” has the meaning set forth in Section 2.1.
 
“Term” has the meaning set forth in Section 2.2.
 
1.2 Other Terms.  Other terms may be defined elsewhere in the text of this
Agreement and shall have the meaning indicated throughout this Agreement.  Any
capitalized terms not defined in this Agreement shall have the meaning given in
the PSA.
 
1.3 Other Definitional Provisions and Interpretation.
 
(a) The words “hereof’, “herein”, and “hereunder” and words of similar import,
when used in this Agreement shall refer to this Agreement as a whole and not to
any particular provision of this Agreement.
 
(b) The terms defined in the singular shall have a comparable meaning when used
in the plural, and vice versa.
 
(c) References to Sections shall, unless indicated otherwise, refer to Sections
in this Agreement.
 
 
 
- 2 -

--------------------------------------------------------------------------------

EXECUTION COPY
 
(d) Whenever the words “include,” “includes” or “including” are used in this
Agreement, they shall be deemed to be followed by the words “without
limitation.”
 
ARTICLE II.
 
RIGHT OF FIRST REFUSAL
 
2.1 Right of First Refusal.  Each of the CAMAC Parties hereby grants to PAPI and
PAPI’s permitted successors and assigns a right of first refusal (the “Right of
First Refusal”) with respect to any and all licenses, leases and other contract
rights for the exploration and/or production of oil and/or natural gas currently
held by or hereafter acquired by or arising and inuring to any of the CAMAC
Parties (each, a “Subject Asset”) that any of the CAMAC Parties offers for sale,
transfer, license or other disposition (including, without limitation, by
(i)  execution of a partnership agreement or any other joint venture
documentation unless the Subject Asset was acquired by the CAMAC Party for the
purpose of transferring it into the partnership or joint venture; or (ii)
execution of a production sharing contract, a farmin or farmout agreement, an
exploration agreement, a participation agreement, or an exchange agreement),
other than such sales that occur in the ordinary course of business  (a
“Restricted Sale”), on the following terms and conditions:
 
2.2 Purchase Notice.  If, at any time during the period commencing on the
Effective Date and continuing until the fifth (5th) anniversary of the Effective
Date (the “Term”), any of the CAMAC Parties desires to consummate a Restricted
Sale, it shall negotiate with the prospective buyer (“Prospective Buyer”) a bona
fide definitive purchase and sale agreement or other appropriate agreement for
the transfer, license or other disposition (a “Final PSA”) to purchase the
Subject Asset, or any part thereof.  Within fourteen (14) days after the
commencement of such negotiations, the applicable CAMAC Party shall notify PAPI
that such negotiations are taking place.  Upon negotiating the Final PSA, the
applicable CAMAC Party shall not execute such Final PSA without first extending
an offer to purchase such Subject Asset to PAPI on substantially the same terms
as the Prospective Buyer, by sending to PAPI a notice indicating its intention
to sell the Subject Asset, which notice shall include an accurate and complete
copy of such Final PSA, including the proposed purchase price of the Subject
Asset, and the Prospective Buyer’s name and address (the “Purchase
Notice”).  Seller shall also provide PAPI with access to the Subject Asset and
any information reasonably requested by PAPI regarding the Subject
Asset.  Within thirty (30) days after its receipt of the Purchase Notice, PAPI
shall advise Seller in writing as to whether PAPI desires to purchase the
Subject Asset on the terms set forth in the Final PSA.  If PAPI elects not to
purchase the Subject Asset on the terms set forth in the Final PSA or fails to
respond to the Purchase Notice within such thirty (30) day period, Seller shall
be free to proceed to execute such Final PSA with the Prospective Buyer in
accordance with Section 2.3.  If PAPI elects to purchase the Subject Asset on
the terms set forth in the Final PSA, PAPI shall deliver to Seller a written
notice indicating its desire to purchase the Subject Asset, and Seller and PAPI
shall sign a final purchase and sale agreement reflecting the terms of the Final
PSA.
 
2.3 Sale to Other Parties.  If (i) PAPI fails to respond to the Purchase Notice
within the thirty (30) day period described in Section 2.2, or (ii) PAPI elects
not to purchase the Subject Asset on the terms set forth in the Final PSA,
Seller shall be free to execute the
 
 
 
- 3 -

--------------------------------------------------------------------------------

EXECUTION COPY
 
Final PSA and sell the Subject Asset to the Prospective Buyer pursuant thereto
(and not on any other terms); provided that the Subject Asset must be purchased
within six (6) months after the date on which the event in clause (i) or (ii)
above occurred.  For the avoidance of doubt, in the event the material terms of
the Restricted Sale are other than the terms of the Final PSA, including,
without limitation, any decrease in the price of the Subject Asset, the
Restricted Sale may not proceed, and Seller shall notify PAPI in writing and the
Parties shall proceed in accordance with Section 2.2 and Section 2.3 as if PAPI
were provided a new Purchase Notice.
 
2.4 Time Limit for Execution of Final PSA. In the event such Subject Asset is
not sold to the Prospective Buyer within six (6) months after the date on which
the event in Section 2.3(i) or 2.3(ii) occurred, then any subsequent Restricted
Sale must once again be submitted to PAPI in accordance with the provisions of
Section 2.2 and Section 2.3.  The Right of First Refusal is a continuing right,
and it applies to all sales of Subject Assets during the Term.
 
2.5 Prohibition Under Applicable Law.  The parties understand and agree that,
notwithstanding any other provision herein, there shall be no Right of First
Refusal, and such sale, transfer, license or disposition shall not be a
Restricted Sale hereunder to the extent that such sale, transfer, license or
disposition to PAPI would: (i) result in the breach or violation of the license,
lease or contract right being sold, transferred, licensed or otherwise
disposed;  (ii) be illegal under the law applicable to the transaction; or (iii)
be prohibited by any governmental authority having jurisdiction over the
transaction.
 


 
ARTICLE III.
 
MISCELLANEOUS
3.1 Notices.  All notices, requests, claims, demands and other communications
under this Agreement shall be in writing and shall be deemed given upon receipt
by the Parties at the addresses set forth on the signature pages hereto (or at
such other address for a Party as shall be specified in writing to all other
Parties).
 
3.2 Amendments; Waivers; No Additional Consideration.  No provision of this
Agreement may be waived or amended except in a written instrument signed by all
of the Parties.  No waiver of any default with respect to any provision,
condition or requirement of this Agreement shall be deemed to be a continuing
waiver in the future or a waiver of any subsequent default or a waiver of any
other provision, condition or requirement hereof, nor shall any delay or
omission of any Party to exercise any right hereunder in any manner impair the
exercise of any such right.
 
3.3 Severability.  If any term or other provision of this Agreement is invalid,
illegal or incapable of being enforced by any rule or Law, or public policy, all
other conditions and provisions of this Agreement shall nevertheless remain in
full force and effect so long as the economic or legal substance of the
transactions contemplated by this Agreement are not affected in any manner
materially adverse to any Party.  Upon such determination that any term or other
provision is invalid, illegal or incapable of being enforced, the Parties shall
negotiate in good
 
 
- 4 -

--------------------------------------------------------------------------------

EXECUTION COPY
 
faith to modify this Agreement so as to effect the original intent of the
Parties as closely as possible in an acceptable manner to the end that the
transactions contemplated by this Agreement are fulfilled to the extent
possible.
 
3.4 Counterparts; Facsimile Execution.  This Agreement may be executed in one or
more counterparts, all of which shall be considered one and the same agreement
and shall become effective when one or more counterparts have been signed by
each of the Parties and delivered to the other Parties.  Facsimile execution and
delivery of this Agreement is legal, valid and binding for all purposes.
 
3.5 Entire Agreement; Third Party Beneficiaries.  This Agreement (a) constitutes
the entire agreement, and supersedes all prior agreements and understandings,
both written and oral, among the Parties with respect to the transactions
contemplated by this Agreement and (b) is not intended to confer upon any Person
other than the Parties any rights or remedies.
 
3.6 Governing Law.  This Agreement shall be governed by, and construed in
accordance with, the laws of the State of New York regardless of the laws that
might otherwise govern under applicable principles of conflicts of laws thereof.
 
3.7 Dispute Resolution. All disputes among the Parties arising out of or
relating to this Agreement will be resolved by mandatory, binding arbitration in
accordance with Section 12.9 of the PSA.
 
3.8 Assignment.  Neither this Agreement nor any of the rights, interests or
obligations under this Agreement shall be assigned, in whole or in part, by
operation of law or otherwise by any of the Parties without the prior written
consent of the other Parties.  Any purported assignment without such consent
shall be void.  Subject to the preceding sentences, this Agreement will be
binding upon, inure to the benefit of, and be enforceable by, the Parties and
their respective successors and assigns.
 
3.9 Publicity.  The terms of this Agreement shall be considered confidential
information of the Parties.  The Parties agree that the specific provisions
hereof shall not be revealed or disclosed by it without the prior written
consent of all the Parties hereto, except to the extent such disclosure is
required by applicable law or regulation.
 
3.10 Governing Language.  This Agreement shall be governed and interpreted in
accordance with the English language.
 
 
 
 
 
 
 
 


 

701860415v2                                                             
 
- 5 -

--------------------------------------------------------------------------------

 
EXECUTION COPY

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
day and year first above written.
 
PACIFIC ASIA PETROLEUM, INC.




By: _/s/ Frank C. Ingriselli__________
Frank C. Ingriselli
President and Chief Executive Officer
 
Address for Notice
250 East Hartsdale Ave., Suite 47
Hartsdale, New York 10530




CAMAC ENERGY HOLDINGS LIMITED




By: /s/ Kamoru Lawal______________
Kamoru Lawal
Director


Address for Notice
c/o CAMAC International Corporation
1330 Post Oak Blvd.
Suite 2200
Houston, Texas 77056




CAMAC INTERNATIONAL (NIGERIA) LIMITED




By: /s/ Kamoru Lawal______________
Kamoru Lawal
Director


Address for Notice
c/o CAMAC International Corporation
1330 Post Oak Blvd.
Suite 2200
Houston, Texas 77056




ALLIED ENERGY PLC




By: /s/ Kamoru Lawal______________
Kamoru Lawal
Director


Address for Notice
c/o CAMAC International Corporation
1330 Post Oak Blvd.
Suite 2200
Houston, Texas 77056



Signature Page to Right of First Refusal Agreement




 
 

--------------------------------------------------------------------------------

 
